


 

Exhibit 10.34

 

SECOND AMENDMENT TO JOINT VENTURE AGREEMENT

 

                THIS SECOND AMENDMENT (the “Amendment”) is effective as of
November 15, 2002 by and among Ciphergen Biosystems, Inc. (“CBI”), SC
Biosciences Corporation (“SCB”), Sumitomo Corporation (“SC”), and Ciphergen
Biosystems K.K. (“CBKK”).

 

 

RECITALS

 

                A.            CBI and SC entered into that certain Joint Venture
Agreement, effective as of January 25, 1999 (the “Joint Venture Agreement”);

                B.            SCB became SC’s successor in interest with respect
to the Joint Venture Agreement in accordance with the First Amendment to the
Joint Venture Agreement dated March 15th, 2002 between the CBI, SC, SCB and
CBKK; and

                C.            The parties hereto now wish to amend certain
purchase procedures in the Joint Venture Agreement to reflect the value added to
CBKK (the joint venture entity created by the Joint Venture Agreement) as a
result of the execution of the Research Services Agreement dated November 15,
2002 by and between CBI and CBKK and the Distribution and Marketing Agreement
dated November 15, 2002 by and between BioSepra, S.A. (a wholly-owned subsidiary
of CBI) and CBKK;

NOW THEREFORE, the Parties hereby agree that Section 10.8(a), which currently
reads:

The purchase price for the Shares to be sold pursuant to this Section 10 shall
be the “Fair Market Value” of such Shares.

is hereby amended to read as follows:

When SCB is the purchaser, the purchase price for the Shares to be sold pursuant
to this Section 10 shall be the “Fair Market Value” of such Shares; and when CBI
is the purchaser, the purchase price for the Shares to be sold pursuant to this
Section 10 shall be the “Fair Market Value” of such Shares MINUS the Value of
Additional Business Activities. The “Value of Additional Business Activities”
shall be the value of such Shares attributable to JVC’s business activities
conducted pursuant to that certain Research Services Agreement dated
November 15, 2002 by and between CBI and JVC and that certain Distribution and
Marketing Agreement dated November 15, 2002 by and between BioSepra, S.A. (a
wholly-owned subsidiary of CBI) and JVC and shall be determined in a manner
analogous to the methodology and procedures used in determining “Fair Market
Value” per share when there is no active public market for such shares, in
accordance with Section 10.8(b)(ii) below.

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment on behalf
of CBI and SC, as applicable.

 

CIPHERGEN BIOSYSTEMS, INC.

 

SC BIOSCIENCES CORPORATION

 

 

 

 

 

 

By:

/s/ William E. Rich

 

By:

/s/ Toru Umehara

Print Name:

William E. Rich

 

Print Name:

Toru Umehara

Title:

President & CEO

 

Title:

C.E.O. & President

 

 

 

 

 

 

SUMITOMO CORPORATION

 

CIPHERGEN BIOSYSTEMS K.K.

 

 

 

 

 

 

By:

/s/ Michio Ogimura

 

By:

/s/ Toru Umehara

Print Name:

Michio Ogimura

 

Print Name:

Toru Umehara

Title:

General Manager, Machinery & Electric Systems Division

 

Title:

President

 

 

 

--------------------------------------------------------------------------------

